Title: To Thomas Jefferson from William Short, 19 January 1825
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Jan: 19. 1825
The vols of Hall arrived safe. I am much pleased that they gave the pleasure which I hoped, to the several readers at Monticello, & only regret that you did not keep this little work. I have learned since my return here that he is the son of the Sir James Hall who was in Paris with a son of Lord Lettish, Lord D. They were both the friends of Dugald Stewart & both inclined to republicanism—If my memory serves me, it was at your house where I first became acquainted with them—They were a second time at Paris & made a long visit to La Rochegayon where I became much acquainted with them, their principles & their views—Sir James has since, become a F.R.S. & written inter alias on the origin of Gothic Architecture. Had I known at the time that Capt Hall was the son of my old acquaintance, I should have read his work with more interest, though not with more pleasure.I ought perhaps to beg your excuse for having been the cause of your taking the trouble of writing so fully on the subject of American politicians, knowing as I do, how much you are overburthened with the task of writing. But I have derived too much pleasure & instruction from your letter to be able to regret it—I read with pleasure the letters of Harper, notwithstanding their immeasurable length, because they were in conformity with my own theory, or rather what I considered my own discovery when first I returned to the U.S.  Your letter has now given me a key to the subject—& shews me that what was the real state of the case when I arrived was not so a few years before—At the time of my return the battle was over, the victory decided, & it is probable  and indeed natural that the opinions of the vanquished should be modified by that circumstance.I was in habits of great intimacy with Hamilton through the Church family He was, as I understand, always in the van of his party, the boldest & also the most candid amongst them yet I can truly say in all our conversations of the freest & easiest kind in a company where he was always the most unburthened, I never heard a word that would have led me to suppose that he thought a monarchy practicable or desirable in the U.S.—I remember well to have questioned him particularly as to his proposition of a  President & Senate for life—& he gave such an explanation of it as would be deemed sufficient to show that it was without any view to monarchy in the U.S.I would not undertake to say that his preference were not for that form of government in the abstract, though I could not say it was. But as to opinions in the abstract whether in polities or religion. I hold them of right to be perfectly free, whether under a Republican Monarchy—When these abstract opinions lead the holder of them to ask, they then become justiciable before the tribunal of men. At least this has always appeared to me to be the sound doctrine; & I should no more think of blaming a man for differing from me in his opinions of government, than in his opinion of religion:The book of J. Q. A. of which you speak has never fallen under my view, & I regret it—With all my latitudianism as to opinions in politics, I nevertheless  think the electors of a magistrate have a right to take cognizance of the opinions he professes—And it therefore appears to me strange that the Republicans of these U.S. should have so far overlooked that book as to be now giving assistance to its author was a man whose republicianism has never been questioned. We are assured here that the vote of the Virginia delegation will be in favor of him if they cannot carry their first choice. A short time will now decide this.But I have not need of a moment to know that the friends of Mr A. here are counting without their host, as to one Virginian, that is yourself—I have been told by them that they have no doubt Mr A. is your first choice. To this I replied I did not see how they could have obtained their information, as I believed you had determined from the commencement of this contest to take no part in it, & had never stated your preference to anyone. And in confirmation of this I mentioned that notwithstanding I had passed sometime at Monticello & had heard this subject of course mentioned in your presence, you had never said any thing which could authorize me or any other person to say that your preference was pronounced for either of the candidates—Yet I had no doubt you did entertain a preference & that I inferred from collected circumstances that it was decidedly in favor of W Crawford—As to your preference between the two remaining candidates I had no ground whatever for saying what that would be, nor did I form a conjecture as to it—Since the receipt of your letter however & the mention you make of the back I should now conjecture it would be not in favor of the author.I was much disappointed by your making no mention of the Professors who must ere this have arrived at their station—I hope & ask it as a favor of you to inform me of your satisfaction as to them, at any rate after the opening of the establishment on the 1st of the month. Tell me also if you please with what number of students you commence, what is the prospect as to their number in future.Mr Vaughan, of whom I enquired lately, told me he had recieved no answer from Mr Peyton as to the telescope & that he did not expect any—as he had sent them the bill of lading & no answer was necessary. He takes for granted that it arrived safe as he has not heard the contrary & as he knows that the vessel arrived safe.The writing of Otis to which you allude is, I suppose, his pamphlet that wch Harper mentions he had never seen. The effect which that pamphlet produced on me was to convince me that I had been perfectly ignorant of what was called the Hartford convention. Indeed I know nothing of it, & could know nothing of it, but what I have from the newspapers, & I ought to have known how impossible to get correct information from such a source on such a subject.What you say of the true & inherent division among men as to political party, is most unquestionable—And as it is in the nature of things it would be useless & more than useless to endeavour to eradicate it. The great problem of government is one which is not yet practically solved as it appears to me—To others it appears to have been made manifest at all times from the nature of man. Every experiment however wch is made on this subject adds one more fact, & in time perhaps the result all these facts will enable the world to form a correct judgment—In the mean time one must be content to conjecture & to wait—All America seems to be at this moment a workshop where those experiments are going on in greater numbers than ever before been exhibited on earth—Let us hope that good may ultimately come out of all this turmoil—We may be sure in the mean time that torrents of evil & suffering will be inevitable. If we could look forward with any hope to universal education & universal virtue, we might then look forward to the political millenium so grateful to the science of the good man, so much distrusted by the less sanguine.  I particularly regret that you said nothing of your health. I am anxious to know if you continue to suffer from a course you mentioned and I fear you have not applied to Dr P.Be pleased to accept the best wishes of your friend & servantW. Short